Case 2:18-cv-02158-KHV Document 452-3 Filed 05/26/20 Page 1 of 4

AFFIDAVIT
STATE OF KANSAS )
) ss:
COUNTY OF JOHNSON )

DIANE L. WATERS, being first duly sworn upon his oath, deposes and states:

I am a partner with the firm of Bennett Bodine & Waters in Shawnee, Kansas and have
been actively involved in the defense of medical malpractice cases for more than twenty (20)
years. I have been involved in hundreds of medical malpractice cases during that time. I am
licensed in the State of Kansas, Bar Number 18238 and have participated in defense of
healthcare providers and hospitals in multiple medical malpractice cases and in trials in the State
of Kansas.

Ihave reviewed a billing summary of the firm Gibson Watson Marino LLC in the case of
D.M., a minor, by and through his next friend and natural guardian, KELL] MORGAN vy.
WESLEY MEDICAL CENTER LLC d/b/a WESLEY MEDICAL CENTER-WOODLAWN;
WESLEY-WOODLAWN CAMPUS, LISA JUDD, RN; VIA CHRISTI HOSPITALS WICHITA,
INC., AARON KENT, RN, e al,, Case No. 2:18-CV-02158 filed in the U.S. District Court,
District of Kansas, Kansas City, Kansas Division.

I have reviewed K.S.A. 7-121 and the factors for consideration of a reasonable fee,
including:

(1) The time and labor required, the novelty and difficulty of the questions involved
and the skill requisite to perform the legal service properly.

(2) The likelihood, if apparent to the client, that the acceptance of the particular
employment will preclude other employment by the attorney.

(3) The fee customarily charged in the locality for similar legal services.

{4) The amount involved and the results obtained.

(5) The time limitations imposed by the client or by the circumstances.

(6) The nature and length of the professional relationship with the client.

(7) The experience, reputation and ability of the attorney or attorneys performing the
services.

(8) Whether the fee is fixed or contingent.
My analysis of K.S.A. 7-121 as to whether the fees in this matter are reasonable include:

(1) The time and labor required, the novelty and difficulty of the questions involved and the
skill requisite to perform the legal service properly: This was a complex medical
negligence case with multiple defendants, multiple complex claims and multiple legal
issues that were the subject of extensive analysis and legal briefing. Issues and activities

1 EXHIBIT

tabbies”

Cc
Case 2:18-cv-02158-KHV Document 452-3 Filed 05/26/20 Page 2 of 4

included: Kansas, peer review privilege in Federal courts, Kansas risk management
privilege in Federal courts, EMTALA claims, preparation of multiple corporate
representatives for deposition and production of documents, extensive discovery in
which more than 700 pages of documents were produced from Wesley Medical Center
alone, preparation of extensive privilege logs and 54 depositions taken in the case to
date. Further efforts were expended to locate standard of care experts, causation experts
and damages experts on behalf of Wesley and Nurse Judd. The case also required
extensive travel for the taking of expert depositions which centered around very
complicated medicine. Defense of this type of litigation requires the skill and experience
of many years of handling complex litigation cases, of which the attorneys and paralegals
involved in this case have demonstrated. Furthermore, looking at the fees incurred by
Plaintiffs counsel and counsel for Defendant Wesley shows that the fees incurred in
defending Wesley Medical Center are in line with what other counsel in this matter were
paid.

a. The Gibson Watson Marino firm kept contemporaneous time records for this
matter which were submitted on a monthly or quarterly basis to their client for
payment, The time required for this case was 1201.6 hours for attorneys and
392.8 hours for paralegals spanning from April 2018 to April 2020. This number
of hours expended on such complex litigation spanning the course of 2 years is
reasonable and necessary, commensurate with the activities required to be
performed in this case.

(2) The likelihood, ifapparent to the client, that the acceptance of the particular employment
will preclude other employment by the attorney. N/A

(3) The fee customarily charged in the locality for similar legal services. The fees for
attorneys handling medical malpractice cases are set by the liability carrier for which
counsel is hired to defend the case. These rates are often lower than what can be charged
for private clients due to the past relationship with the carrier and history of case
referrals. Medical negligence insurance defense attorney rates ranged in this case from
$180.00 to $275.00 per hour..Counsel also performed work for the Kansas Health Care
Stabilization Fund in this case, for which rates were $170.00 - $195.00 per hour. This is
in line with rates I have seen from my own cases as well as rates other defense counsel
have charged in similar cases. In my opinion, the reasonableness of defense counsel's fee
is supported.

(4) The amaunt involved and the results obtained, The recently filed Pretrial Order in this
matter showed Plaintiff claiming damages in the ranges of $51,874,576 - $73,649,553
plus $5 Million in punitive damages. The confidential settlement amount paid by
Wesley is a fair and reasonable amount in view of the damages claimed.

(3) The time limitations imposed by the client or by the circumstances. N/A
(6) The nature and length of the professional relationship with the client. Michelle Watson

and her firm have been handling insurance defense matters for Wesley Medical Center,
its insurance carrier and the Kansas Health Care Stabilization Fund for more than 25
Case 2:18-cv-02158-KHV Document 452-3 Filed 05/26/20 Page 3 of 4

years.

(7) The experience, reputation and ability of the attorney or attorneys performing the
services. Michelle Watson has been licensed to practice law in the state of Kansas for 23
years. Approximately 80-90% of her practice is devoted to defense of medical
negligence and similar complex litigation cases. She has handled hundreds of such cases
over the years. In this case, Michelle Watson was the lead attorney and she charged an
average hourly
rate of $185.00. Co-counsel Andrew Marino has been licensed to practice law in the
state of Kansas since 2004. Approximately 50% of his practice is devoted to defense of
medical negligence and similar complex litigation cases. He has handled hundreds of
such cases over the years. He charged an average hourly rate of $170.00. John Gibson
has been licensed to practice law in Kansas since 1972. Approximately 80-90% of his
practice is devoted to defense of medical negligence and similar complex litigation cases.

He has handled hundreds of such cases over the years. In this case his average hourly
rate was $255.00. These rates are reasonable based on the experience, reputation and
abilities in performing the services.

(8) Whether the fee is fixed or contingent. As stated above, the fees involved here were
fixed by an hourly rate.

In summary: The charges for services rendered from April 2018 through April 2020 by the firm
of Gibson Watson Marino LLC were at the following rates:

$170.00 - 275.00 for partner rates
$70.00 - 75.00 for paralegal rates

The total fees billed by Gibson Watson Marino LLC from April 2018 through April 2020
were $247,950.50.

In my opinion such charges fairly represent usual and customary charges for the defense
of a medical malpractice case of this scope and are fair and reasonable charges for the level of
service known by me to be provided by the firm of Gibson Watson Marino LLC.

FURTHER AFFIANT SAYETH NAUGHT LL
jane L. ee ; 4 Z #18238

BE IT REMEMBERED that on this 1ahiay of May, 2020, before me, the
undersigned, a Notary Public and in of the County and State aforesaid, came Diane L. Waters
who is personally known to me to be the same person who executed the foregoing instrument of
writing, and such person acknowledged the execution of same.

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my

3
Case 2:18-cv-02158-KHV Document 452-3 Filed 05/26/20 Page 4 of 4

official seal, the day and year last above written

 

Quicunsla Buuting >

NOTARY PUBLIC

My Appointment Expires:
4-22-2010.

——— NOTARY PUBLIG - State of Kansas
aft AMANDA
My Appt. Expires £010

 

 

 

 
